PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rosenberg, Julian
Application No. 15/338,226
Filed: 28 Oct 2016
For: UTENSILS FOR THE PROMOTION OF MINDFUL CONSUMPTION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.137(a), filed 15 January 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed 24 September 2018, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on 25 December 2018. A Notice of Abandonment was mailed 05 April 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of an amendment; 
(2) the petition fee of $525, and;
(3) a statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Petitioner has appointed a representative to conduct all business before the U.S. Patent and Trademark Office (Office).  The Office will not engage in dual correspondence with petitioner and petitioner’s representative.  Accordingly, petitioner must conduct all future correspondence with this Office through the representative of record.  If petitioner no longer wishes to be represented by the representative of record, then a revocation of the power of attorney or patent agent should be submitted.  A correspondence address must be included on the correspondence instructing the Office where all future communications are to be mailed.  See 37 CFR 1.33(a).

A courtesy copy of this decision is being mailed to the petitioner herein.  However, until otherwise instructed, all future correspondence regarding this application file will be directed solely to the correspondence address of record.
An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370 extension of time fee submitted with the petition on 15 January 2021, was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

Any inquiries related to this decision should be directed to the undersigned at (571) 272-6735.  All other inquiries should be directed to the Technology Center at (571) 272-3700.

This application is being referred to Technology Center Art Unit 3715 for further processing in the normal course of business.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	JULIAN ROSENBERG
	1 OAK ROAD
	SADDLE RIVER NJ 07458